Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 1 of 18 - Page ID#:
                                     239


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    FRANKFORT

 BENNIE L. HART,                                   )
                                                   )
                             PLAINTIFF,            )
                                                   )
 v.                                                )      Case No. 3:16-cv-00092-GFVT
                                                   )
                                                   )
 GREG THOMAS, in his official capacity as          )
 Secretary of the Kentucky Transportation          )
 Cabinet,                                          )
                                                   )
                              DEFENDANT.           )

                 DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT
                    OF HIS MOTION FOR SUMMARY JUDGMENT

        Comes the Defendant, Greg Thomas, in his official capacity as Secretary of the

 Kentucky Transportation Cabinet, by and through counsel, and hereby submits the

 following memorandum of law in support of his motion for summary judgment.

                                      INTRODUCTION

        This case is a straightforward application of the United States Supreme Court’s

 recent decision in Walker v. Texas Div., Sons of Confederate Veterans, Inc., 135 S. Ct.

 2239 (2015), in which the Supreme Court rejected a First Amendment challenge to Texas’

 scheme governing specialized license plates. Although this case concerns personalized

 license plates, the principles from Walker still control. Regardless of whether license plate

 designs (specialized plates) or alphanumeric characters (personalized plates) are at

 issue, the fact remains that the government is speaking on behalf of its citizens. “[W]hen

 the government speaks it is entitled to promote a program, to espouse a policy, or to take




                                              1
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 2 of 18 - Page ID#:
                                     240


 a position. In doing so, it represents its citizens and it carries out its duties on their behalf.”

 Id., at 2246.

                                              FACTS

        This action arises out the Kentucky Transportation Cabinet’s (hereinafter “KYTC”)

 decision to deny the Plaintiff’s request for a personalized license plate containing the

 alphanumeric combination “IM GOD”. Doc. 1 ¶ 1. The Plaintiff filed this civil rights action

 pursuant to 42 U.S.C. § 1983 claiming KYTC’s decision to deny his request violated his

 rights as granted to him by the First and Fourteenth Amendments of the United States

 Constitution. Id. ¶¶ 36-40. As will be demonstrated, the Plaintiff’s claims are legally

 deficient and must be dismissed.

        In Kentucky, all motor vehicles are registered, regulated, and controlled by KYTC.

 KRS 186.005(2); KRS 186.240(1). Pursuant to KRS 186.020, all motor vehicle owners

 must register their motor vehicles with the Commonwealth and must pay an annual fee in

 accordance with KRS 185.050. All properly registered motor vehicles are assigned a

 registration number, which is a unique combination of three letters of the alphabet and

 three Arabic numbers. KRS 186.010(2). This registration number is placed on a license

 plate along with the word “Kentucky,” the slogan “Bluegrass State,” and the name of the

 county in which the license plate is issued and provided to the motor vehicle registrant.

 KRS 186.240(2). The motor vehicle registrant is required to display his corresponding

 license plate on the rear of his vehicle so that the license plate is visible at all times. KRS

 186.170(1); KRS 186.240(c).

        Kentucky provides motor vehicle registrants the opportunity to obtain a specialized

 license plate in lieu of a regular/general issue license plate. KRS 186.164(7). Over time,



                                                 2
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 3 of 18 - Page ID#:
                                     241


 the Kentucky General Assembly has created various specialized license plates for

 specific groups or organizations in KRS 186.162. Additional groups or organizations

 wanting to create a specialized plate must obtain final approval for their plate from KYTC.

 KRS 186.164(2). As part of obtaining KYTC’s approval of a requested specialized plate,

 all groups or organizations requesting a specialized license plate must comply with the

 conditions in KRS 186.164(9)(a)-(g). A KYTC approved specialized license plate must

 also contain the word “Kentucky” as well as the motor vehicle registrant’s registration

 number when issued to a motor vehicle registrant. KRS 186.164(2).

       Relevant here, Kentucky allows motor vehicle registrants the option of requesting

 the approval of a specific alphanumeric combination from KYTC as part of the

 Commonwealth’s personalized license plate program. KRS 186.174. The specifically

 requested alphanumeric combination must be unique and limited to a combination of no

 more than six total letters of the alphabet, numbers, and spaces. KRS 186.174(3).

 Moreover, the requested alphanumeric combination must comply with the criteria set out

 in KRS 186.164(9)(c)-(g). KRS 186.174(3).

       In accordance with statute, KYTC reviews every requested alphanumeric

 combination with the criteria set forth in KRS 186.164(9)(c)-(g) in order to determine

 whether to approve or deny the requested alphanumeric combination. Id. The Kentucky

 General Assembly expressly incorporated five of the seven conditions for approving or

 denying specialized license plate requests into the requirements for approving or denying

 the alphanumeric combinations requested as part of the personalized license plate




                                             3
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 4 of 18 - Page ID#:
                                     242


 program 1. The criteria that KYTC must use as part of its review either to approve or deny

 a personalized license plate include:

          (c) The group, or the group’s lettering, logo, image, or message to be
          placed on the license plate, if created, shall not discriminate against any
          race, color, religion, sex, or national origin, and shall not be construed,
          as determined by the cabinet, as an attempt to victimize or intimidate
          any person due to the person’s race, color, religion, sex or national
          origin;
          (d) The group shall not be a political party and shall not have been
          created primarily to promote a specific political belief;
          (e) The group shall not have as it primary purpose the promotion of any
          specific faith, religion, or antireligion;
          (f) The name of the group shall not be the name of a special product or
          brand name, and shall not be construed as determined by the cabinet,
          as promoting a product or brand name; and
          (g) The group’s lettering, logo, image, or message to be placed on the
          license plate, if created, shall not be obscene, as determined by the
          cabinet.

 KRS 186.164(9)(c)-(g).

          If the requested alphanumeric combination is approved by KYTC that approved

 combination serves as the motor vehicle registrant-applicant’s registration number, which

 is then placed on a general/regular issue license plate or specialized license plate. KRS

 186.174.

          Here, the Plaintiff requested a personalized license plate containing the

 alphanumeric combination “IM GOD”. KYTC reviewed the Plaintiff’s request and denied

 the personalized plate request because it violated KRS 186.174(3) and KRS

 186.164(9)(c)-(g). (KYTC Denial Letter, Exhibit 1). KYTC complied with the foregoing

 statutory framework in denying the personalized license plate in question. Following




 1
  Parts (a) and (b) of KRS 186.164 deal with explicitly with types the groups or organizations applying for a
 specialized license plate and do not impact the personalized license plate program.

                                                           4
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 5 of 18 - Page ID#:
                                     243


 KYTC’s denial, the Plaintiff brought suit requesting an alphanumeric combination that

 violates the plain language of the statute.

                           SUMMARY JUDGMENT STANDARD

        Summary judgment should be granted where “the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter

 of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment bears the initial

 burden of explaining the basis of its motion and demonstrating that no genuine issue of

 material fact exists. Celotex v. Catrett, 477 U.S. 317, 323 (1986). Once the movant meets

 its burden, the nonmoving party may not simply rest on its prior pleadings; it must produce

 further evidence showing a genuine issue for trial. Id. at 324. Although the Court must

 view the facts and draw reasonable inferences in favor of the nonmoving party, “[t]he

 mere existence of a scintilla of evidence in support of the [nonmoving party’s] position will

 be insufficient. . .” Anderson v Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

                                        ARGUMENT

        Defendant is entitled to summary judgment on the claims alleged against him by

 the Plaintiff because the Defendant did not violate the Plaintiff’s First or Fourteenth

 Amendment rights when the Defendant denied the Plaintiff’s application for the

 personalized license plate containing the alphanumeric designation “IM GOD.”

 Kentucky’s state issued license plates, which necessarily include the alphanumeric

 combinations that make up personalized license plates, are “government-mandated,

 government-controlled, and government-issued IDs that have traditionally been used as

 a medium for government speech.” Walker, 135 S. Ct. at 2250. Because government




                                               5
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 6 of 18 - Page ID#:
                                     244


 speech is at issue, the Plaintiff’s claims, which depend upon the Court applying First

 Amendment forum analysis, must be dismissed.

    I.      Kentucky’s Personalized License Plates Constitute Government Speech

         A state-issued personalized license plate is government speech and therefore not

 subject to scrutiny under the Free Speech Clause. In Walker, the United States Supreme

 Court determined that specialized license plates constitute government speech by

 applying a three-factor test. Id. at 2247. Walker’s three factors are: 1) whether the

 government has historically used the medium to speak to the public; 2) whether the

 message is closely identified in the public mind with the state; and 3) the degree of control

 the state maintains over the message conveyed. Id. Importantly, in upholding Texas’s

 specialized license plate program, the Supreme Court applied this three-factor analysis

 as opposed to the Court’s precedent regarding forum analysis for private speech. Walker,

 135 S Ct. at 2246; see also Pleasant Grove City v. Summum, 555 U.S. 460, 464 (2009).

         Although the Walker decision considered specialized license plates, the reasoning

 used in Walker to conclude that specialized license plates constitute government speech

 applies equally, if not more strongly, to personalized license plates. The Indiana Supreme

 Court has so held. Comm’r of Indiana Bureau of Motor Vehicles v. Vawter, 45 N.E.3d

 1200, 1207 (Ind. 2016) (“The three Walker factors apply with equal or even greater force

 to Indiana PLPs [personalized license plates] as they do to Texas’ specialty plates,

 demonstrating that Indiana’s PLPs are government speech.”). But see Mitchell v.

 Maryland Motor Vehicle Admin., 148 A.3d 319 (Md. 2016) (reaching a different conclusion

 under a distinguishable license-plate regime). Accordingly, Kentucky’s personalized

 license plates constitute government speech. As such, the Defendant did not violate the



                                              6
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 7 of 18 - Page ID#:
                                     245


 Plaintiff’s civil rights when KYTC denied the Plaintiff’s application for the personalized

 license plate containing the alphanumeric designation “IM GOD.”

       a. Kentucky’s Personalized License Plates Have Historically Been Used As
          A Medium to Speak to the Public

       Kentucky’s personalized license plates meet the first prong of the Walker test

 because Kentucky’s personalized license plates have historically been used by the

 Commonwealth as a medium to speak to the public. The Supreme Court recognized “the

 history of license plates shows that, insofar as license plates have conveyed more than

 state names and vehicle identification numbers, they have long communicated messages

 from the States.” Walker, 135 S. Ct. at 2248 (emphasis added). In reaching this

 conclusion, the Supreme Court pointed to graphics and slogans on license plates that

 might urge action, promote tourism, and/or tout local industries as examples of the states

 communicating messages through license plates. Id. Some of these examples included

 the profile of the “Old Man of the Mountain” on New Hampshire’s license plates, a rider

 atop a bucking bronco on Montana’s plate, the slogan “Hoosier Hospitality” on Indiana’s

 license plate, and the slogan “America’s Dairyland” on Wisconsin’s plate. Id. (citing J.

 Fox, License Plates of the United States (1997)). These examples cited by the Supreme

 Court extended to general-issue license plates issued by the states, not just the

 specialized license plate program that the Supreme Court analyzed in Walker.

       In Vawter, 45 N.E.3d at 1204-1205, the Indiana Supreme Court determined that

 Indiana’s personalized license plates satisfied the first prong of the Walker three-factor

 standard because Indiana had historically used license plates as a medium to

 communicate to the public. As Vawter put it, “the alphanumeric combinations provide

 identifiers for public, law enforcement, and administrative purposes. Through these


                                             7
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 8 of 18 - Page ID#:
                                     246


 identifiers, the government enables the public to provide a unique identifier to others,

 differentiate between vehicles in a parking garage or lot, and identify their vehicles if they

 are borrowed or stolen.” Id. at 1204. Moreover, Vawter noted that the Indiana license

 plates have     long contained      slogans    and   graphics allowing for government

 communication. Id. This government communication originated on general/regular-issue

 license plates, then expanded first to specialized license plates, and finally to

 personalized license plates. Id.

        The Indiana Supreme Court dismissed the notion that because the alphanumeric

 combinations placed on personalized license plates, if approved by the state, are

 individually chosen by motor vehicle registrants-applicants, the license plate is no longer

 government speech. Id. at 1205 (“While the alphanumeric combinations on PLPs are

 individually chosen instead of created by the state, this difference is secondary and does

 not change the principal function of state-issued license plates as a mode of unique

 vehicle identification.”). The Vawter Court reached this conclusion by relying on Walker’s

 conclusion that “[t]he fact that private parties take part in the design and propagation of a

 message does not extinguish the government nature of the message…” Id. at 1205

 (quoting Walker, 135 S. Ct. at 2251). The alphanumeric portion of the plate is a part of

 the entire message the state is trying to communicate on its license plates.

        By contrast, the Maryland Court of Appeals did not address the overall message

 being sent by the state to the public on its license plates as part of its analysis of whether

 Maryland’s personalized plates fit the first prong of the three-factor Walker standard.

 Mitchell, 148 A.3d 319. This failure is one of the key distinguishing differences between

 the decisions reached by the Vawter Court and the Mitchell Court.



                                               8
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 9 of 18 - Page ID#:
                                     247


        Consistent with the examples cited by the Supreme Court in Walker and the

 reasoning relied upon by the Vawter Court, Kentucky has long used its license plates to

 send messages to the public. First, Kentucky mandates all motor vehicles registered in

 the Commonwealth be affixed with a license plate consisting of a unique registration

 number. KRS 186.050(2); KRS 186.020; KRS 186.170(1); KRS 186.174. As pointed out

 by the Vawter Court, this statutory requirement of a registration number sends a

 government message that assists in identifying vehicle ownership. Vawter, 45 N.E.3d at

 1204. Second, Kentucky has a long history of placing graphics and slogans on its plates

 to communicate messages from the Commonwealth to the public. In 1929, Kentucky

 placed the slogan “For Progress” on its license plates. J. Fox, License Plates of the United

 States 44-45 (1997) (Exhibit 2). In 1951, “Tour Kentucky” was adopted as the message

 being sent by the government to its people. Id. The slogan “Bluegrass State” was

 introduced as a requirement onto license plates in 1988. KRS 186.240; J. Fox, License

 Plates of the United States 44-45 (1997). Currently, Kentucky uses “Unbridled Spirit” on

 its license plates to promote the Commonwealth. Kentucky license plates have also been

 adorned with graphics such as the steeples of Churchill Downs and running horses, J.

 Fox, License Plates of the United States 44-45 (1997). Kentucky government, specifically

 KYTC, has historically used license plates as a medium to deliver messages to the public.

        Finally, it must be pointed out that, like Indiana, Kentucky’s personalized license

 plate program allows the motor vehicle registrant-applicant the opportunity to request a

 specific combination of letters and numbers to go on a Kentucky-issued license plate.

 KRS 186.174. The Commonwealth reviews all requests in accordance with the statutes,

 and if approved by the Commonwealth, this unique alphanumeric combination is placed



                                              9
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 10 of 18 - Page ID#:
                                      248


 on a general/regular issue license plate or one of the specialized license plates. The

 specific combination of letters and numbers authorized by the personalized license plate

 program serves as the identifying marker of a vehicle and a part of the total government

 message being communicated by Kentucky on its license plates. “The fact that private

 parties take part in the design and propagation of the message does not change the

 governmental nature of the message. . .” Vawter, 45 N.E.2d at 1205 (quoting Walker, 135

 S. Ct. at 2251). Accordingly, Kentucky’s personalized license plates meet the first prong

 of Walker’s three-factor test because Kentucky’s personalized license plates have

 historically been used as a medium to speak to the public.

        b. Kentucky’s Personalized License Plates Are Closely Identified in the
           Public Mind with the State

        Kentucky’s personalized license plates satisfy the second prong of the Walker

 three-factor standard because Kentucky’s personalized license plates are closely

 identified in the public mind with the State. The governmental nature of license plates is

 clear for the simple reason that the plates are produced and issued by the government

 with the state’s name displayed prominently on the plate. Walker, 135 S. Ct. 2248-49. As

 recognized by the Supreme Court, “license plates are, essentially, government IDs” and

 “issuers of IDs ‘typically do not permit’ the placement on their IDs ‘message[s] with which

 they do not wish to be associated.’” serving the governmental purpose of vehicle

 registration and identification. Id. at 2249 (quoting Summum, 555 U.S. at 471).

 “Consequently, ‘persons who observe’ designs on IDs ‘routinely—and reasonably—

 interpret them as conveying some message on the [issuer’s] behalf.” Ibid. “A person who

 displays a message on a [state issued] license plate likely intends to convey to the public

 that the State has endorsed that message.” Walker, 135 S. Ct. at 2249. If the person did


                                             10
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 11 of 18 - Page ID#:
                                      249


 not want the appearance of the State’s endorsement, the person could simply display the

 private speech message they want on a bumper sticker next to the license plate. Id.

        Applying the rationale set out by the Supreme Court in Walker, the Vawter Court

 correctly determined that Indiana’s personalized license plates are closely identified in

 the public mind with the state of Indiana. Vawter, 45 N.E.3d at 1205-06. In reaching this

 decision, the Vawter Court identified the following facts: Indiana is prominently displayed

 on the plate; the plate is owned and issued by the state of Indiana; Indiana must approve

 the alphanumeric combination requested by the motor vehicle registrant-applicant; and

 Indiana requires the plates to be displayed on the vehicle. Id.

        The Vawter Court rejected the applicants’ argument that some members of the

 public might more closely identify the alphanumeric message on a personalized license

 plate with the vehicle owner than the state. Vawter, 45 N.E.3d at 1206. “PLPs

 [Personalized license plates] do not cease to be government speech simply because

 some observers may fail to recognize that PLP [personalized license plate] alphanumeric

 combinations are government issued and approved speech in every instance”. Id. The

 alphanumeric combination that makes up personalized license plates, regardless of the

 actual combination, is government speech specifically identifying a vehicle. Id, at 1206

 (citing Walker, 135 S. Ct. 2255-56).

        Importantly, it appears all nine Justices of the Supreme Court, including the four

 dissenters, have already determined the alphanumeric portion of a state issued license

 plate to be government speech. Walker, 135 S. Ct. 2239. The five Justices making up

 the majority ruled a specialized license plate, which contains the applicant’s chosen

 graphics and slogans, are very much government speech since those graphics and



                                             11
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 12 of 18 - Page ID#:
                                      250


 slogans must be approved the state, are placed on government-mandated, controlled,

 and issued license plate, and carry the endorsement of the state to the public. Id. This

 reasoning would apply equally to the alphanumeric portion of a personalized license plate.

 Moreover, the four dissenting Justices agreed that a portion of state-issued is government

 speech. Walker, 135 S. Ct. at 2255-2256. Specifically, the four dissenting Justices found

 “license plates unquestionably contain some government speech (e.g., the name

 of the State and the numbers and/or letters identifying the vehicle).” Id.

        The Mitchell Court’s conclusion that the messages contained on personalized

 plates are not government speech seems to be based on Maryland’s lack of control over

 the approval of alphanumeric requests presented by motor vehicle registrants-applicants.

 Mitchell, 148 A.3d at 327-28. This lack of authority is sharply different from Indiana and

 Kentucky, where the state maintains final approval over all personalized plate requests.

 Vawter, 45 N.E.3d at 1205 (“Those who apply for an Indiana PLP discover that the BMV

 must approve every alphanumeric combination before it can be displayed.”); KRS

 186.174(6) ("A personalized plate shall not be issued if the cabinet determines the request

 fails to comply with the conditions specifics in KRS 186.164(c) to (g).”).

        Moreover, the Mitchell Court’s determination that the public recognizes

 personalized license plates as motor vehicle registrant-applicant created messages and

 not messages endorsed by the state conflicts with the Supreme Court’s ruling in Walker.

 The Supreme Court made clear that members of the public who observe the graphics

 and messages on license plates believe that the State who issued the license plate is

 conveying and endorsing all of the graphics and messages on the license plate. Walker,

 135 S. Ct. at 2249 (‘[P]ersons who observe’ designs on IDs ‘routinely—and reasonably—



                                             12
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 13 of 18 - Page ID#:
                                      251


 interpret them as conveying some message on the [issuer’s] behalf.’” (quoting Summum,

 555 U.S. at 471)). To apply a different rationale to personalized license plates from

 specialized license plates does not fit with the reasoning set out by the Supreme Court in

 Walker.

       Just like Texas’ specialized license plates and Indiana’s personalized license

 plates, “Kentucky” is prominently displayed on the top of all license plates issued in

 Kentucky. (Pictorial Display of Kentucky’s Currently Available License Plates, Exhibit 3).

 And like Texas and Indiana, Kentucky requires all owners of registered motor vehicles to

 display their Commonwealth issued license plate on the rear of the vehicle. KRS

 186.170(1). Finally, Kentucky, just like Texas and Indiana, has final approval over which

 graphics, logos, and/or messages appear on a license plate, including the personalized

 alphanumeric combination requested by a motor vehicle registrant. KRS 186.164; KRS

 186.174. Accordingly, and consistent with Walker, the public understands that every

 message, graphic, or logo placed on a license plate, whether it be a general-issue plate,

 a specialized plate, or a personalized plate, has been reviewed, approved, and endorsed

 by the Commonwealth. As such, Kentucky’s personalized license plates satisfy the

 second prong of the Walker three-factor standard.

       c. Kentucky’s Personalized License Plates Are Controlled by the State

       Kentucky’s personalized license plates meet the third prong of the Walker three-

 factor standard because Kentucky maintains direct control over whether a personalized

 plate request is approved and issued by the Commonwealth. As part of the Supreme

 Court’s analysis of the third prong, the Supreme Court recognized Texas exercised direct

 control and final approval over the graphics, logos, and messages placed on its license



                                            13
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 14 of 18 - Page ID#:
                                      252


 plates. Walker, 135 S. Ct. at. 2249. In short, the Supreme Court found Texas controls the

 messages conveyed on its license plates by exercising final approval authority. Id.

        The Vawter Court concluded that Indiana maintains direct control over

 personalized license plates because Indiana’s statute requires all requested

 alphanumeric combinations be reviewed and approved by the state before the plate can

 be issued. Vawter, 45 N.E.3d at 1206. Per Indiana statute, Indiana’s Bureau of Motor

 Vehicles may reject any personalized license plate that 1) carries a connotation offensive

 to good taste; 2) would be misleading; or 3) the bureau otherwise considers improper for

 issuance. Id.; see Ind. Code § 9-18-15-4(b). The Indiana Supreme Court held that this

 statutory authority was enough for the state to maintain direct control over the messages

 being displayed on its license plates. Vawter, 45 N.E.3d at 1206-1207.

        As set out above, the Mitchell Court’s conclusion that the messages contained on

 personalized plates are not government speech seems to be based on Maryland’s lack

 of control over the approval of alphanumeric requests presented by motor vehicle

 registrants-applicants under Maryland law. Mitchell, 148 A.3d at 327-28. This lack of

 control is sharply different from Indiana, Texas, and Kentucky, where the state maintains

 final approval over all personalized plate requests.

        Per Kentucky statute, KYTC maintains final approval authority over the

 alphanumeric combinations requested by motor vehicle registrants-applicants on

 personalized license plates. KRS 186.174. Notably, the criteria under which KYTC must

 use to either approve or deny the requested alphanumeric combination are the same

 criteria KYTC utilizes to determine whether to approve or deny a specialized license plate

 request. KRS 186.174(3); KRS 186.164(9)(c)-(g). By applying these statutes to each



                                             14
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 15 of 18 - Page ID#:
                                      253


 personalized plate request, KYTC maintains direct control over which alphanumeric

 combinations are denied or approved and ultimately placed on Kentucky’s license plates.

 This active decision-making demonstrates Kentucky’s control over all aspects of what

 goes with respect to license plates and certainly establishes that Kentucky has final

 authority over the messages being delivered or not being delivered to the public on its

 license plates. KYTC exercised its final authority in denying the Plaintiff’s alphanumeric

 plate request since the request violated the criteria by which KYTC denies and approves

 personalized license plate requests. The statute prohibits the relief sought by Plaintiff.

          Kentucky’s personalized license plates are government speech since they satisfy

 all three prongs of the three-factor standard set forth by the Supreme Court in Walker.

 Since personalized license plates are government speech, Kentucky has the ultimate

 authority to decide which messages it will or will not place on its license plates.

 Accordingly, Kentucky did not violate the Plaintiff’s rights when it decided to not endorse

 the message the Plaintiff wanted to put on Kentucky’s government-mandated,

 government-controlled, and government-issued license plates. The Plaintiff has always

 had the freedom to display any message he wants on his motor vehicle by placing a

 bumper sticker on the rear of his vehicle. Ultimately, the state cannot be any more

 compelled to give its stamp of approval to a motor vehicle owner-applicant’s requested

 alphanumeric combination on a personalized license plate than it can be compelled to

 give its imprimatur to an inflammatory graphic, message or logo on a specialized license

 plate.

    II.      Kentucky’s Personalized License Plates Are Not Subject to Forum
             Analysis




                                              15
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 16 of 18 - Page ID#:
                                      254


       License plates are government speech and therefore are not subject to forum

 analysis. Forum analysis is used by the Courts “to evaluate government restrictions on

 purely private speech that occurs on government property.” Walker, 135 S. Ct. at 2250;

 see Cornelius v. NAACP Legal Defense & Ed. Fund, Inc., 473 U.S. 788, 800 (1985).

 Because the government is speaking on its own behalf on a license plate, the First

 Amendment strictures that attend the various types of government-established forums do

 not apply. Walker, 135 S. Ct. at 2250 (“[F]orum analysis is misplaced here.”).

       In the instant case, the Plaintiff requested a specific alphanumeric combination

 from the Commonwealth to go on one of the Commonwealth’s already state approved

 license plates. While this alphanumeric request was devised by the Plaintiff, the

 Commonwealth has final control and authority over whether to approve or deny a

 personalized alphanumeric request and place it on a government-mandated,

 government-controlled, and government-issued license plate. Like the Walker applicant’s

 requested graphics and slogans on a specialized license plate, the specific alphanumeric

 combination requested by an applicant like the Plaintiff on a personalized license plate in

 Kentucky does not change the fact the entire message displayed on a license plate is

 government speech. Because personalized license plates are government speech, forum

 analysis does not apply to the case at hand. Similar to other forms of government

 property, Plaintiff is not entitled, as a matter of law, to place stickers or messages on

 guard rails or stop signs. Such government property that is not a “public forum” is

 excepted from First Amendment scrutiny.




                                             16
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 17 of 18 - Page ID#:
                                      255


                                        CONCLUSION

        Kentucky’s personalized license plates constitute government speech in

 accordance with the three-factor standard set forth by the Supreme Court in Walker. As

 such, the Defendant did not violate the Plaintiff’s civil rights when the Plaintiff’s request to

 place the alphanumeric combination “IM GOD” on the Commonwealth’s mandated,

 controlled, and issued license plates was denied.           Defendant is hereby entitled to

 summary judgment on all claims presented by the Plaintiffs in this action.

                                     Respectfully submitted,

                                     /s/ Paul Kevin Moore
                                     PAUL KEVIN MOORE, Esq.
                                     Executive Director/General Counsel

                                     /s/ William H. Fogle___
                                     WILLIAM H. FOGLE, Esq.
                                     Kentucky Transportation Cabinet
                                     Office of Legal Services
                                     200 Mero St.
                                     Frankfort, KY 40601
                                     Telephone: 502-564-7650
                                     Email: kevin.moore@ky.gov
                                             william.fogle@ky.gov

                                     and

                                     /s/ Kyle W. Ray
                                     KYLE W. RAY, Esq.
                                     Kentucky Transportation Cabinet
                                     District 7
                                     800 Newtown Court
                                     Lexington, KY 40511
                                     Telephone: 859-246-2355
                                     Email: kyle.ray@ky.gov




                                               17
Case: 3:16-cv-00092-GFVT-EBA Doc #: 48-1 Filed: 04/15/19 Page: 18 of 18 - Page ID#:
                                      256


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of April, 2019, I electronically filed the

 foregoing document through the CM/ECF system with the Clerk, which will send notice of

 electronic filing to the following:

 Hon. Corey M. Shapiro
 Hon. Heather L. Gatnarek
 ACLU of Kentucky Foundation, Inc.
 325 West Main Street, Suite 210
 Louisville, KY 40202
 corey@aclu-ky.org
 heather@aclu-ky.org

 and

 Hon. Patrick C. Elliott
 Hon. Rebecca S. Markert
 Freedom From Religion Foundation
 10 N. Henry Street
 Madison, WI 53703
 patrick@ffrf.org
 markert@ffrf.org
 Counselors for the Plaintiff

                                       /s/ Paul Kevin Moore
                                       PAUL KEVIN MOORE, Esq.
                                       Kentucky Transportation Cabinet
                                       Office of Legal Services
                                       200 Mero St.
                                       Frankfort, KY 40622
                                       Email: kevin.moore@ky.gov
                                       Tele: 502.564.7650




                                               18
